EXHIBIT 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Contact: THOMAS h. pOHLMAN CHIEF EXECUTIVE OFFICER AND PRESIDENT OCTOBER 17, 2014 (515) 232-6251 AMES NATIONAL CORPORATION ANNOUNCES 2 Third Quarter 201 4 Results: For the quarter ended September 30, 2014, net income for Ames National Corporation (the Company) totaled $3,731,000 or $0.40 per share, a 0.5% increase over the $3,712,000 or $0.40 per share earned in 2013. Net income was relatively unchanged; however, net interest income was up 6% but was offset by a similar increase in noninterest expense. The Company is pleased to announce the completion of the acquisition of three First Bank branches located in West Des Moines and Johnston, Iowa by First National Bank (FNB), an affiliated bank of the Company, on August 29, 2014 (the “Acquisition”). The Company and FNB welcome our new customers and employees and look forward to a mutually beneficial long term relationship. The newly combined staffs of FNB have made outstanding progress during the third quarter with the integration of the new branches and are to be commended on their significant efforts to ensure a smooth transition. FNB’s net income for the quarter ended September 30, 2014 was $1,797,000, as compared to $1,910,000 for the quarter ended September 30, 2013. Non-routine costs associated with the Acquisition totaled approximately $86,000 for the quarter ended September 30, 2014. Third quarter net interest income totaled $9,018,000, an increase of $506,000, or 6%, compared to the same quarter a year ago, due primarily to an increase in the average balance of real estate loans and higher yields on taxable securities available-for-sale. The increase in net interest income led to an improvement in the Company’s net interest margin to 3.32% for the quarter ended September 30, 2014 as compared to 3.28% for the quarter ended September 30, 2013. A provision for loan losses of $55,000 was recognized in the third quarter of 2014 as compared to $92,000 in the third quarter of 2013. Net loan charge-offs were $42,000 for the quarter ended September 30, 2014 compared to $8,000 for the quarter ended September 30, 2013. Noninterest income for the third quarter of 2014 totaled $1,829,000 as compared to $1,820,000 for the same period in 2013. The increase in noninterest income is primarily due to wealth management income, offset in part by a decrease in realized securities gains. Noninterest expense for the third quarter of 2014 totaled $5,666,000 compared to $5,231,000 recorded in 2013. The increase of 8.3% in noninterest expense was primarily due to salaries and benefits, data processing and other operating expenses. The increase in salaries and benefits was mainly the result of additional payroll costs as a result of the Acquisition and normal salary increases. The increase in data processing and other expenses was mainly the result of costs associated with the Acquisition. The efficiency ratio for the third quarter of 2014 was 52.24%, compared to 50.63% in 2013. Nine Months 2014 Results: For the nine months ended September 30, 2014, net income for the Company totaled $12,113,000, or $1.30 per share, compared to $10,577,000, or $1.14 per share in 2013. Net income increased primarily due to an after tax gain on the sale of premises and equipment of $778,000, increases in loan and securities available-for-sale interest income and a decrease in other real estate owned expenses. The Company sold its office location near Iowa State University in Ames, Iowa (University office) and has purchased another office location near the campus. Excluding the after tax one-time gain on the sale of premises and equipment, net income would have been $11,334,000, or $1.22 per share in 2014, as compared to $10,577,000, or $1.14 per share in 2013, a 7% increase. Net interest income for the nine months ended September 30, 2014 totaled $26,731,000, an increase of $2,028,000, or 8.2%, compared to the same period a year ago, due primarily to an increase in the average balance of real estate loans and higher yields on taxable securities available-for-sale. This improvement in interest income led to an improvement in the Company’s net interest margin to 3.29% for the nine months ended September 30, 2014 as compared to 3.16% for the nine months ended September 30, 2013. A provision for loan losses of $130,000 was recognized in the nine months ended September 30, 2014 as compared to $166,000 for the nine months ended September 30, 2013. Net loan charge-offs were $171,000 for the nine months ended September 30, 2014 compared to $36,000 for the nine months ended September 30, 2013. Noninterest income for the nine months ended September 30, 2014 totaled $6,508,000 as compared to $5,752,000 for the same period in 2013. The increase in noninterest income is primarily due to the gain on the sale of the University office and an increase in wealth management income, which were offset in part by a decrease in the level of gains realized on the sale of loans held for sale and a decrease in securities gains. Noninterest expense for the nine months ended September 30, 2014 totaled $16,405,000 compared to $16,188,000 recorded in 2013. The increase of 1.3% in noninterest expense was primarily due to salaries and benefits, from normal salary increases, higher incentive pay and additional payroll costs associated with the Acquisition. This increase in noninterest expense was offset by lower other real estate owned expenses due to no impairment write downs in 2014 as compared to a $670,000 impairment write down in 2013. The efficiency ratio for the nine months ended September 30, 2014 was 49.35%, as compared to 53.15% in 2013. Balance Sheet Review: As of September 30, 2014, total assets were $1,298,162,000, an $84,929,000 increase compared to September 30, 2013. The increase in assets, primarily loans, was mainly due to the Acquisition of the First Bank branches. Securities available-for-sale as of September 30, 2014 declined to $568,441,000, from $583,477,000 as of September 30, 2013. The decrease in securities available-for-sale is primarily due to pay downs of U.S. government mortgage-backed securities and maturities of state and political subdivision bonds. Net loans as of September 30, 2014 increased 16.5% to $615,701,000 as compared to $528,706,000 as of September 30, 2013. The growth was due to both the Acquisition and growth at the affiliate banks. This growth primarily resulted in increases in the 1-4 family real estate, construction real estate and commercial real estate loan portfolios. The allowance for loan losses on September 30, 2014 totaled $8,531,000, or 1.37% of gross loans, compared to $7,903,000 or 1.47% of gross loans as of September 30, 2013. The decrease in the percentage of allowance for loan losses to gross loans can be primarily attributed to the Acquisition, as the purchased loan portfolio is initially recorded without an allowance for loan loss. Impaired loans as of September 30, 2014, were $2,259,000, or 0.36% of gross loans, compared to $967,000, or .17% of gross loans as of June 30, 2014 and $2,420,000, or 0.45% of gross loans as of September 30, 2013. The increase in impaired loans was due to the Acquisition. Other real estate owned was $10,188,000 and $8,994,000 as of September 30, 2014 and 2013, respectively. The increase in the other real estate owned was primarily due to two parcels added as a result of the Acquisition. Due to potential changes in the real estate markets, it is at least reasonably possible that management’s assessments of fair value will change in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. Deposits totaled $1,039,786,000 on September 30, 2014, a 6.4% increase from the $977,006,000 recorded at September 30, 2013. The increase in deposits was primarily due to the Acquisition, offset in part by a reduction in deposits due to a customer transferring funds from a commercial checking account to a daily repurchase agreement. Securities sold under agreements to repurchase and federal funds purchased totaled $68,194,000 on September 30, 2014, a 113.3% increase from the $31,974,000 recorded at September 30, 2013. The increase was primarily related to a commercial customer transferring funds to a daily repurchase account from a commercial checking account and an increase in an existing commercial customer’s repurchase account balance. The Company’s stockholders’ equity represented 11.9% of total assets as of September 30, 2014 with all of the Company’s five affiliate banks considered well-capitalized as defined by federal capital regulations. Total stockholders’ equity was $153,970,000 as of September 30, 2014, and $141,354,000 as of September 30, 2013. The increase in stockholders’ equity was primarily the result of net income and higher fair value on the securities available-for-sale as reflected in the increase in accumulated other comprehensive income, offset in part by dividends. Shareholder Information: Return on average assets was 1.20% for the quarter ended September 30, 2014, compared to 1.24% for the same period in 2013. Return on average equity was 9.73% for the quarter ended September 30, 2014, compared to the 10.77% in 2013. Return on average assets was 1.29% for the nine months ended September 30, 2014, compared to 1.15% for the same period in 2013. Return on average equity was 10.78% for the nine months ended September 30, 2014, compared to the 9.86% in 2013. Excluding the after tax one-time gain on the sale of University office, return on average assets would have been 1.21% and return on average equity would have been 10.12% for the nine months ended September 30, 2014. The Company’s stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $22.35 on September 30, 2014. During the third quarter of 2014, the price ranged from $22.13 to $24.37. On August 13, 2014, the Company declared a quarterly cash dividend on its common stock, payable on November 17, 2014 to stockholders of record as of November 3, 2014, equal to $0.18 per share. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Reliance State Bank, Story City; and United Bank & Trust, Marshalltown. The Private Securities Litigation Reform Act of 1995 provides the Company with the opportunity to make cautionary statements regarding forward-looking statements contained in this News Release, including forward-looking statements concerning the Company’s future financial performance and asset quality.Any forward-looking statement contained in this News Release is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, asset quality, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following:economic conditions, particularly in the concentrated geographic area in which the Company and its affiliate banks operate; competitive products and pricing available in the marketplace; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; fiscal and monetary policies of the U.S. government; changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements); changes in prevailing interest rates; credit risk management and asset/liability management; the financial and securities markets; the availability of and cost associated with sources of liquidity; and other risks and uncertainties inherent in the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10-K.Management intends to identify forward-looking statements when using words such as “believe”, “expect”, “intend”, “anticipate”, “estimate”, “should”, “forecasting” or similar expressions.Undue reliance should not be placed on these forward-looking statements.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2014 and 2013 (unaudited) ASSETS Cash and due from banks $ 25,685,197 $ 25,658,649 Interest bearing deposits in financial institutions 41,529,118 34,255,292 Securities available-for-sale 568,440,561 583,476,550 Loans receivable, net 615,701,355 528,706,450 Loans held for sale 447,423 627,754 Bank premises and equipment, net 15,984,355 12,072,845 Accrued income receivable 8,589,329 8,090,874 Other real estate owned 10,187,794 8,993,815 Deferred income taxes 1,662,407 4,103,206 Core deposit intangible, net 1,843,857 1,095,315 Goodwill 6,732,216 5,600,749 Other assets 1,358,413 551,320 Total assets $ 1,298,162,025 $ 1,213,232,819 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 175,656,528 $ 165,723,905 NOW accounts 294,207,846 287,015,885 Savings and money market 315,650,511 283,671,827 Time, $100,000 and over 98,705,314 93,306,121 Other time 155,565,574 147,288,212 Total deposits 1,039,785,773 977,005,950 Securities sold under agreements to repurchase and federal funds purchased 68,194,012 31,973,603 Federal Home Loan Bank advances and other borrowings 29,986,152 57,558,364 Dividend payable 1,675,964 1,489,746 Accrued expenses and other liabilities 4,550,116 3,851,551 Total liabilities 1,144,192,017 1,071,879,214 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued 9,432,915 shares; outstanding 9,310,913 shares as of September 30, 2014 and 2013 18,865,830 18,865,830 Additional paid-in capital 22,651,222 22,651,222 Retained earnings 109,239,104 100,267,297 Accumulated other comprehensive income-net unrealized income on securities available-for-sale 5,230,350 1,585,754 Treasury stock, at cost; 122,002 shares at September 30, 2014 and 2013 ) ) Total stockholders' equity 153,970,008 141,353,605 Total liabilities and stockholders' equity $ 1,298,162,025 $ 1,213,232,819 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans $ 6,722,179 $ 6,569,005 $ 19,708,190 $ 18,874,279 Securities Taxable 1,792,258 1,357,658 5,407,157 4,137,431 Tax-exempt 1,538,531 1,737,687 4,857,733 5,212,498 Interest bearing deposits and federal funds sold 67,183 86,126 213,259 304,172 Total interest income 10,120,151 9,750,476 30,186,339 28,528,380 Interest expense: Deposits 803,098 924,219 2,557,799 2,919,660 Other borrowed funds 299,434 315,116 897,781 905,966 Total interest expense 1,102,532 1,239,335 3,455,580 3,825,626 Net interest income 9,017,619 8,511,141 26,730,759 24,702,754 Provision for loan losses 55,145 92,388 130,020 165,962 Net interest income after provision for loan losses 8,962,474 8,418,753 26,600,739 24,536,792 Noninterest income: Wealth Management Income 686,955 532,709 2,108,150 1,631,478 Service fees 426,588 402,062 1,194,862 1,179,889 Securities gains, net 79,501 204,738 214,582 637,979 Gain on sale of loans held for sale 224,554 268,658 473,733 969,578 Merchant and card fees 281,766 271,485 831,405 884,583 Gain on sale of premises and equipment, net - - 1,242,209 - Other noninterest income 129,326 140,081 443,505 448,214 Total noninterest income 1,828,690 1,819,733 6,508,446 5,751,721 Noninterest expense: Salaries and employee benefits 3,513,375 3,288,760 10,235,563 9,736,156 Data processing 656,715 581,301 1,823,635 1,781,152 Occupancy expenses, net 366,258 358,739 1,185,066 1,103,920 FDIC insurance assessments 164,535 173,878 490,231 506,629 Professional fees 332,988 313,174 963,876 853,202 Business development 303,026 255,899 726,503 649,283 Other real estate owned expense, net ) ) ) 653,302 Core deposit intangible amortization 76,959 65,751 203,707 207,949 Other operating expenses, net 272,474 207,437 776,248 696,195 Total noninterest expense 5,666,422 5,230,503 16,404,631 16,187,788 Income before income taxes 5,124,742 5,007,983 16,704,554 14,100,725 Income tax expense 1,393,256 1,295,916 4,592,054 3,524,028 Net income $ 3,731,486 $ 3,712,067 $ 12,112,500 $ 10,576,697 Basic and diluted earnings per share $ 0.40 $ 0.40 $ 1.30 $ 1.14 Declared dividends per share $ 0.18 $ 0.16 $ 0.54 $ 0.48
